Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 29, 2020

                                     No. 04-20-00478-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

 Albert DAVILA, Individually; Madeline Davila, Individually; and Albert Davila as Trustee of
                the Albert Peña Davila and Madeline Davila Living Trust,
                                        Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI03387
                           Honorable Aaron Haas, Judge Presiding


                                        ORDER

        In this accelerated appeal, the reporter’s record was due on October 5, 2020. See TEX. R.
APP. P. 35.1(b). After the due date, court reporter Mary Beth Sasala notified this court that she
received late payment for the record on October 9 and requested an extension of time to file the
reporter’s record until November 9, 2020.
       The request is GRANTED. The reporter’s record is due ten days from this order on
November 9, 2020. See id. R. 35.3(c) (limiting an extension in an accelerated appeal to ten
days).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court